Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  May 12, 2021

The Court of Appeals hereby passes the following order:

A21A1248. BENJAMIN E. ISAAC v. J. KEVIN CHASON et al.

      Benjamin E. Isaac filed an original mandamus petition in this Court. According
to the petition, Isaac pled guilty to criminal offenses in Grady County, and he
currently is serving his prison sentence. In 2019, Isaac filed a motion to vacate a void
judgment of conviction. The trial judge denied the motion, and Isaac then filed a
mandamus petition in the superior court requesting that the chief judge issue an order
to compel the trial judge to vacate Isaac’s criminal convictions. The chief judge has
not ruled on the mandamus petition; Isaac thus filed this mandamus. It is unclear
whether Isaac seeks either an order to compel the chief judge to issue a ruling on his
mandamus petition or to vacate his criminal convictions. In either event, mandamus
relief is not proper.
      Although the Georgia Constitution vests the appellate courts of this state with
original mandamus jurisdiction, see Ga. Const. of 1983, Art. VI, Sec. I, Par. IV, we
are to exercise that authority only in extremely rare circumstances. See Gay v. Owens,
292 Ga. 480, 480 (1) (738 SE2d 614) (2013). Mandamus will issue “only if (1) no
other adequate legal remedy is available to effectuate the relief sought; and (2) the
applicant has a clear legal right to such relief.” Bibb County v. Monroe County, 294
Ga. 730, 734 (2) (755 SE2d 760) (2014). The Supreme Court has made clear that a
motion seeking to challenge an allegedly invalid or void judgment of conviction “is
not one of the established procedures for challenging the validity of a judgment in a
criminal case.” Roberts v. State, 286 Ga. 532, 532 (690 SE2d 150) (2010). Because
Isaac has no right to the relief he seeks, this is not one of those rare cases in which we
will exercise original mandamus jurisdiction. See also Humphrey v. Owens, 289 Ga.
721, 722 (715 SE2d 119) (2011) (a mandamus petition is not the proper vehicle for
seeking post-appeal relief in a criminal matter). Accordingly, this mandamus petition
is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        05/12/2021
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.